           Case 1:18-cv-08111-SDA Document 75 Filed 07/13/20 Page 1 of 7




UNITIED STATES DISCTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------X
MYUNG-JA MELTON,
                                             Plaintiff,

        -against-                                                            18-CV-8111(SDA)

MALCOLM SHABAZZ, L.P.; COVINGTON
REALTY SERVICES, INC.; STARR
INDEMNITY & LIABILITY CO.; NORYCH
GROUP, INC.,
                                             Defendants.
-------------------------------------------------------------------------X




                 MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS
                  MALCOLM SHABAZZ, L.P AND COVINGTON REALTY
                 SERVICES INC.’S MOTION FOR SUMMARY JUDGMENT
          Case 1:18-cv-08111-SDA Document 75 Filed 07/13/20 Page 2 of 7




                               PRELIMINARY STATEMENT


       In this pro se action, which the Court has construed as alleging violations of the Fair

Housing Act, Plaintiff Myung-Ja Melton (“Plaintiff”) alleges that Defendants discriminated

against her in failing to make certain repairs to her apartment. As will be discussed in detail below

Plaintiff’s own testimony establishes that she was not discriminated against on any protected

ground. Furthermore, numerous rulings in Plaintiff’s prior litigation against Defendants establish

that Defendants have made all of the repairs which they are legally obligated to make.

Furthermore, Plaintiff’s claims are barred by the two-year statute of limitations applicable to

claims under the Fair Housing Act. Accordingly, Defendants are entitled to summary judgment

pursuant to Fed. R. Civ. P. 56.



                                    STATEMENT OF FACT

       At all times relevant herein, Plaintiff resides in Apartment 2C at 104 Lenox Avenue, New

York, New York.       (Ex. “A” Pl. Dep 4:11-13).        She has resided in this apartment since

approximately 2005. (Id. At 6:9-12). This building is owned by Defendant Malcolm Shabazz,

L.P. and managed by Defendant Covington Realty Services, Inc. (Id. at12:21-13:8). Plaintiff

works as an artist who primarily focuses on painting. (Id at 8:5-13). She is a naturalized United

States citizen who was born in South Korea. (Id. at 8:25-9:25). Plaintiff’s apartment shares a wall

with an apartment occupied by Sharif Abduz Aziz, the building’s longtime Superintendent. (Id.

at 22:19-23:10).

       Beginning in early 2015, Plaintiff has experienced plumbing issues in her apartment. She

testified that a malfunction in her faucet caused it to turn on and off by itself, causing flooding in

the store located beneath her apartment. (Ex. “A” Pl. Dep. at 31:9-20). Mr. Aziz believed that the


                                                  1
          Case 1:18-cv-08111-SDA Document 75 Filed 07/13/20 Page 3 of 7




problem may have been caused by a tenant above Plaintiff installing a washing machine in

violation of the terms of their lease. (Ex. “B” Aziz Dep. 11:3-20:25). He inspected the apartments

above Plaintiff but did not find any washing machines. (Id.). Mr. Aziz told Plaintiff that she was

responsible for the flooding because she was the only one living in her apartment who could have

let the water run. (Ex. “A” at 31:14-32:7). Defendants retained the services of a plumber who

inspected the water system and ran a line through the pipes but could not identify a blockage. (Ex.

“C” Plumbing Invoice; Ex. “D” Beatty Affidavit).

       Plaintiff filed an HP action in New York City housing court against Malcolm Shabazz, LP

seeking the correction of various alleged code violations in her apartment. (Ex.

“A” at 30:4-7). The division of Housing Preservation and Development inspected Plaintiff’s

apartment on August 9, 2016. (Ex. “E” 8/9/16 Inspection Report). Of the seven issues Plaintiff

identified, three were found to be code violations. (Ex. “E” 8/9/16 Inspection Report; Ex. “F” List

of Open Violations in Plaintiff’s Apartment). Defendants replaced the cabinets, fixed the floor,

and fixed the malfunctioning faucet. (Ex. “A” at 30:16-31:13; 32:24-33:11). They made the repairs

they agreed to make. (Id. at 45:6-13). Defendants’ work orders and invoices from third party

contractors reflect that Defendants have responded to numerous complaints from Plaintiff

regarding her apartment and engaged contractors to make repairs in her apartment on numerous

occasions. (Ex. “G” Work orders and Invoices for 104 Lennox Ave Apt. 2C).

       At times, Defendants attempt to repair Plaintiff’s apartment have been delayed by Plaintiff

limiting the time when contractors could enter her apartment. (Ex. “H” Beatty Dep. 73:8-23). In

a letter June 27, 2017, letter Plaintiff advised Defendants that they could perform repairs only

during business hours on July 4, a federal holiday. (Ex. “I,” Pl June 26, 2017 letter).   In a similar

vein, when Defendants retained an Environmental Services contractor to remediate a mold



                                                  2
          Case 1:18-cv-08111-SDA Document 75 Filed 07/13/20 Page 4 of 7




condition in Plaintiff’s apartment, Plaintiff directed the worker to leave her apartment before she

could finish her report. Plaintiff then informed Defendants that the contracts were not permitted

to not access her apartment on either of the two dates she had previous proposed. She then advised

the contractors that the method that they were going to kill the mold was ineffective and that they

had not “justified a full day of occupancy” of her apartment and that they were engaged in

“dishonorable business practices.” (Ex. “J,” E-mails re: mold remediation).

       The occupant of the store below Plaintiff’s apartment alleged to have sustained damage to

his property as a result of water coming from Plaintiff’s apartment. The store’s insurance carrier,

Starr Indemnity & Liability Co., filed a subrogation action against Plaintiff seeking damages of

$5,226.00. (Ex. “K” Summons and Complaint in Subrogation Action). Plaintiff counterclaimed,

seeking four million dollars for intentional inflict of emotional distress and abuse of process. (Ex.

“L” Answer with Counterclaims).        The court dismissed Plaintiff’s counterclaims and Starr

Indemnity voluntarily dismissed its claims against Plaintiff. (Ex. “M” Decision dismissing

counterclaims; Ex. “N” Stipulation of Dismissal). Neither Malcolm Shabazz, L.P., nor Covington

Reality Services, Inc. were parties to that litigation. In 2018, Malcolm Shabazz, L.P. commenced

a Housing Court proceeding against Plaintiff for non-payment of rent. In July of 2019, this action

was discontinued by stipulation when Plaintiff tendered $4,790 in court. (Ex. “O” Stipulation of

Discontinuance in Nonpayment Proceeding).

       Plaintiff testified that she suffered mental agony, stress, and anxiety, because of the

condition of her apartment. However, she did not testify to any facts suggesting that she was

discriminated against on the basis of race or national origin. (Ex. “A” at 47:10-18; 49:12-21:

49:22-50:5). Plaintiff concluded that Defendants replaced the cabinets of other tenants because

she saw them in the garbage collection are of her building or on the sidewalk waiting for collection.



                                                 3
          Case 1:18-cv-08111-SDA Document 75 Filed 07/13/20 Page 5 of 7




(Id. at 50:6-51:7). She has never seen the interiors of other apartments in her building and does

not know the circumstances surrounding their replacement or whether these cabinets were replaced

in response to HPD violations. (Id. at 50:6-51:15).

                            RELEVANT PROCEDURAL HISTORY

        Plaintiff commenced this pro se action on or about September 5, 2018, (Dkt. No. 2). By

decision and order dated September 26, 2018, Judge Stanton informed Plaintiff of the requirements

of a claim under the Fair Housing Act and ordered Plaintiff to file an amended complaint pursuant

to his authority under 28 U.S.C. § 1915(b)(2)(E). (Dkt. No. 7). Plaintiff filed an Amended

Complaint on May 25, 2019. (Dkt. No. 12). Discovery is now complete and the Court set a

briefing schedule for Defendants’ summary judgment motion.



                                            ARGUMENT

I. Defendants did not violate the Fair Housing Act

        The Fair Housing Act makes it unlawful "[t]o discriminate against any person in the terms,

conditions, or privileges of sale or rental of a dwelling, or in the provision of services or facilities

in connection therewith because of . . . national origin." 42 U.S.C. § 3604(b). To establish a

disparate treatment claim under the FHA, a plaintiff can either produce direct evidence of

discriminatory intent or indirect evidence that creates an inference of discriminatory intent under

the McDonnell-Douglas burden-shifting framework. Boykin v. KeyCorp, 521 F.3d 202, 213 (2d

Cir. 2008).

        In the case at bar, Defendants are entitled to summary judgment because Plaintiff has

produced no evidence that she was discriminated against on the basis of any protected ground.

During her deposition, Plaintiff was asked repeatedly whether she felt she was discriminated



                                                   4
         Case 1:18-cv-08111-SDA Document 75 Filed 07/13/20 Page 6 of 7




against on the basis of race. (Ex. “A” at 47:10-18; 49:12-21: 49:22-50:5). In response, she chided

defendants for continually asking about racial discrimination and suggested that she was

discriminated against on other, unspecified grounds. (Ex. “A” at 49:12-21).         As there is no

evidence that Plaintiff was discriminated against on a statutorily protected ground, Defendants are

entitled to summary judgment. See Simon v. City of New York, No. 12-cv-1596, 2012 U.S. Dist.

LEXIS 151515 at *18-19 (Oct. 18, 2012) (holding that complaint failed to state a Fair Housing

Act claim where it alleged that defendants overcharged plaintiff for rent but no facts suggested

that they intentionally discriminated against him on a protected ground); Riccardo v. Cassidy,

1:10-cv-462, 2011 U.S. Dist. LEXIS 26856 at *9 (N.D.N.Y. March 16, 2011)(dismissing

complaint that “contains no specific facts from which a plausible claim of intentional

discrimination [disparate treatment] by defendant based on plaintiff's disability can be gleaned”);

Bresier v. Golden Nat'l Mortg. Banking Corp., No. 00-6001 2000 U.S. App. LEXIS 21267 (2d.

Cir. Aug 21, 2000)(affirming dismissal of complaint alleging that roof leaked and repairs were

never made on the ground that it “made not even the barest suggestion of discrimination on a basis

protected by [the Fair Housing Act]”); see also Rosquist v. St. Marks Realty Assoc., LLC, No. 08-

cv-2764, 2008 U.S. Dist. LEXIS 59483, 2008 WL 2965435, at *2 (E.D.N.Y. Aug. 1, 2008)(

"Federal courts do not have subject-matter jurisdiction over landlord-tenant matters.").

       II.     Plaintiff’s claims are barred by the statute of limitations

       Additionally, Defendants are entitled to summary judgment because Plaintiff’s claims are

time-barred. Claims brought pursuant to the Fair Housing Act are subject to a two-year statute of

limitations. 42 U.S.C. § 3613(a)(1)(A) ( "An aggrieved person may commence a civil action . . .

not later than 2 years after the occurrence or the termination of an alleged discriminatory housing

practice."). In FHA cases concerning physical attributes of housing that are readily observable to



                                                5
         Case 1:18-cv-08111-SDA Document 75 Filed 07/13/20 Page 7 of 7




a Plaintiff, the statute of limitations begins to run when the Plaintiff becomes aware of those

attributes. See Wood v. Briarwood Condo Ass’n. Board of Directors, 369 Fed Appx. 1, 5 (11th

Cir. 2010)(holding that statute of limitations had run because plaintiff had been aware of the

physical conditions that he complained of for more than two years prior to filing suit).

       In the case at bar, Plaintiff’s initial complaint in this action was filed on September 5, 2018.

(Dkt. No. 2). Plaintiff was plainly aware of the allegedly defective condition of her sink and

cabinets more than two years before this date. Records from the New York Department of Housing

Preservation and Development indicate that these conditions were inspected on August 23, 2016

at Plaintiff’s behest. (Ex. “E,” 8/23/16, HPD Inspection form). Thus, she was aware of them for

more than two years before she filed suit and her claims are time-barred.


                                         CONCLUSION

       Wherefore, in light of the foregoing, it is respectfully submitted that Defendants are entitled

to summary judgment pursuant to Fed. R. Civ. P. 56.

Dated: New York, New York
       July 13, 2020                                   Respectfully submitted,

                                                       MORRIS DUFFY ALONSO & FALEY

                                                       James A. Pannone
                                               By:     _________________________________
                                                       James A. Pannone
                                                       Attorneys for Defendants Malcolm Shabazz,
                                                       L.P. and Covington Realty Services, Inc.
                                                       101 Greenwich Street, 22nd Floor
                                                       New York, New York 10006
                                                       Tel: (212) 766-1888
                                                       Fax: (212) 766-3252
                                                       jpannone@mdafny.com
CC:    VIA E-MAIL AND ECF
       MYUNG-JA MELTON
       Pro Se Plaintiff
       myungja99@aol.com

                                                  6
